Citation Nr: 0010535	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  97-27 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable evaluation for otitis 
externa.

2.  Entitlement to service connection for left ear hearing 
loss, to include as secondary to the veteran's service-
connected otitis externa.

3.  Entitlement to a compensable evaluation for a scar of the 
left upper eyelid.

4.  Entitlement to a compensable evaluation based upon 
multiple, noncompensable, service-connected disabilities 
under 38 C.F.R. § 3.324 (1999).


REPRESENTATION

Appellant represented by:	AMVETS




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to May 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

The claims of entitlement to a compensable evaluation for a 
scar of the left upper eyelid and entitlement to a 
compensable evaluation based upon multiple, noncompensable, 
service-connected disabilities under 38 C.F.R. § 3.324 (1999) 
will be addressed in the REMAND section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's otitis externa is manifested by minimal 
erosion of the lining of the auditory canal and a small 
amount of cerumen, but this disability is not productive of 
swelling, discharge, or itching that requires frequent and 
prolonged treatment.

3.  There is no competent medical evidence of a nexus between 
the veteran's current left ear hearing loss and either 
service or a service-connected disability.




CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for otitis 
externa have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.31, 4.87, Diagnostic Code 6210 
(1999); 38 C.F.R. § 4.87a, Diagnostic Code 6210 (1998).

2.  The claim of entitlement to service connection for left 
ear hearing loss, to include as secondary to the veteran's 
service-connected otitis externa, is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Otitis externa

As a preliminary matter, the Board finds that the veteran's 
claim for a compensable evaluation for otitis externa is 
plausible and capable of substantiation and is therefore well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A claim that a service-connected condition has become 
more severe is well grounded when the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the VA's duty to assist him 
in developing the facts pertinent to his claim under 38 
U.S.C.A. § 5107(a) (West 1991).  

In a February 1958 rating decision, the RO granted service 
connection for otitis externa on the basis of in-service 
treatment for a chemical burn of the left external ear.  A 
noncompensable (zero percent) evaluation was assigned, 
effective from October 1957.  This evaluation has since 
remained in effect and is at issue in this case.  

The veteran complained of a continued left ear infection 
during his December 1996 VA audio-ear disease examination.  
The examination revealed the external area of the left ear to 
be normal.  There was erythema, with slight erosion of the 
lining of the auditory canal in the outer one-third, but 
there was no swelling of the lining of the canal, no frank 
pus, and only minimal cerumen.  The tympanic membrane was 
intact.  The right ear was essentially normal, except for a 
small amount of cerumen.  The examiner indicated that the 
veteran had recurrent otitis externa of the left ear but that 
this disease did not affect his balance or respiratory 
functions.

During his July 1997 VA audio-ear disease examination, the 
veteran complained of periodic left ear drainage and pain.  
An examination of the right ear was within normal limits, and 
the left external ear was normal, with no drainage, swelling, 
redness, or scaling.  The tympanic membrane was intact, and 
there was no evidence of active ear disease.  The diagnosis 
was otitis externa of the left ear, not evident upon 
examination.  

The veteran complained of "on and off" drainage and flaking 
of the left ear during his March 1998 VA hearing.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (1999).

The RO has evaluated the veteran's disability at the 
noncompensable rate under 38 C.F.R. § 4.87a, Diagnostic Code 
6210 (1998).  During the pendency of this appeal, the 
criteria for evaluating several other ear disorders was 
changed, and this section has been redesignated as 38 C.F.R. 
§ 4.87, Diagnostic Code 6210 (1999).  However, under both the 
old and the new code sections, the criteria remain the same; 
a maximum evaluation of 10 percent is warranted in cases of 
chronic otitis externa  where there is evidence of swelling, 
dry and scaly or serous discharge, and itching requiring 
frequent and prolonged treatment.

In this case, there is evidence that the veteran's otitis 
externa is productive of minimal erosion of the lining of the 
auditory canal and a small amount of cerumen, but there is no 
evidence of swelling.  Also, there is no indication of 
frequent treatment for itching or discharge of either ear.  
As such, the criteria for a compensable evaluation of 10 
percent under Diagnostic Code 6210 have not been met, and, in 
view of the provisions of 38 C.F.R. § 4.31 (1999), the 
currently assigned noncompensable evaluation is appropriate.  
Therefore, the claim of entitlement to a compensable 
evaluation for otitis externa must be denied.  In reaching 
this conclusion, the Board acknowledges that, under 38 
U.S.C.A. § 5107(b) (West 1991), all doubt is to be resolved 
in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  However, as the preponderance of 
the evidence is against the veteran's present claim, that 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected otitis externa has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

II.  Left ear hearing loss

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

Certain chronic diseases, including such organic diseases of 
the neurological system as hearing loss, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  Additionally, a 
disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (1999).  Specifically, when 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).

The initial question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  In order for a claim for 
service connection to be well grounded, the claim must be 
shown to be at least plausible and capable of substantiation.  
Specifically, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table).  

The nexus requirement may be satisfied by evidence showing 
that a chronic disease subject to presumptive service 
connection was manifested to a compensable degree within the 
prescribed period.  See Traut v. Brown, 6 Vet. App. 495, 497 
(1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  Where 
the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Epps v. Gober, 126 F.3d at 1468.  Furthermore, 
in determining whether a claim is well grounded, the 
supporting evidence is presumed to be true and is not subject 
to weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by: (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of evidence of 
continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 
at 496.  Moreover, a condition "noted during service" does 
not require any type of special or written documentation, 
such as being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence noting the specific symptomatology is 
required to demonstrate a relationship between the present 
disability and the demonstrated continuity of symptomatology 
unless such a relationship is one for which a lay person's 
observation is competent.  Id. at 497.  

The report of the veteran's March 1951 entrance examination 
contains no pure tone audiometric findings, but whispered 
voice testing revealed left ear hearing of 15/15.  In 
September 1952, the veteran was treated for a chemical burn 
of the left external ear canal.  Audiometric testing from 
that date revealed pure tone thresholds of 25 decibels at the 
512 and 1024 Hertz levels, 15 decibels at the 2048 Hertz 
level, and 30 decibels at the 4096 Hertz level.  However, in 
October 1952, repeat testing revealed pure tone thresholds of 
five decibels at the 512, 1024, and 2048 levels and ten 
decibels at the 4096 level.  The veteran's May 1953 discharge 
examination report contains no pure tone audiometric 
findings, but whispered voice testing revealed left ear 
hearing of 15/15.  

Subsequent to service, a January 1958 VA examination revealed 
no left ear hearing loss.  The first post-service medical 
evidence of left ear hearing loss is a July 1996 VA 
audiological evaluation, which revealed all pure tone 
thresholds to be 45 decibels or greater, with left ear 
hearing recognition of 84 percent.  The report of the 
veteran's December 1996 VA audio-ear examination contains a 
comment to the effect that "[o]titis externa can cause 
temporary conductive-type of hearing loss when the external 
auditory canal is occluded by the swelling of the lining of 
the canal," but the examiner did not comment on whether this 
etiological development was present in the veteran's case.  
By contrast, the VA examiner who conducted the veteran's July 
1997 VA audio-ear examination determined that otitis externa 
was not the cause of the veteran's hearing loss.  This 
examiner also noted that the veteran had alleged that contact 
with gasoline during service had been a causal factor in the 
development of left ear hearing loss but was unable to 
provide an opinion as to whether such contact with gasoline 
contributed to his current hearing loss. 

In this case, there is no competent medical evidence of a 
nexus between the veteran's current left ear hearing loss and 
either service or his service-connected otitis externa, and 
there is also no medical evidence indicating the incurrence 
of this disability within one year following service.  
Indeed, the only evidence of record suggesting a nexus 
between the veteran's current left ear hearing loss and 
either service or a service-connected disability is the lay 
evidence of record, including the testimony from his March 
1998 VA hearing.  However, the veteran has not been shown to 
possess the medical expertise necessary to establish a nexus 
or link between a currently diagnosed disorder and service.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
See also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(evidence which is simply information recorded by a medical 
examiner and unenhanced by any additional medical commentary 
from that examiner does not constitute competent medical 
evidence); Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (a 
lay account of a physician's statement, "filtered as it [is] 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' 
evidence").  Therefore, the lay contentions of record, 
alone, do not provide a sufficient basis upon which to find 
this claim to be well grounded.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993). 

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In the absence of competent medical evidence to 
support the veteran's claim for service connection for left 
ear hearing loss, this claim must be denied as not well 
grounded.  Since the veteran's claim for service connection 
is not well grounded, the VA has no further duty to assist 
the veteran in developing the record to support his claim.  
See Epps v. Gober, 126 F.3d at 1467-68 (Fed. Cir. 1997) 
("there is nothing in the text of § 5107 to suggest that 
[VA] has a duty to assist a claimant until the claimant meets 
his or her burden of establishing a 'well grounded' claim").

The Board recognizes that the RO, in the appealed January 
1997 rating decision, denied the veteran's claim as not well 
grounded, but, in its May 1997 Supplemental Statement of the 
Case, the RO appeared to continue that denial on the merits 
of the claim.  Regardless of the basis of the RO's denial, 
however, the Board observes that the Court has held that no 
prejudice to the veteran results in cases where the RO denies 
a claim for service connection on the merits and does not 
include an analysis of whether the veteran's claim is well 
grounded, and the Board denies the same claim as not well 
grounded.  See Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application.  See McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).


ORDER

Entitlement to a compensable evaluation for otitis externa is 
denied.

Entitlement to service connection for left ear hearing loss, 
to include as secondary to the veteran's service-connected 
otitis externa, is denied.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim for a compensable evaluation for 
a scar of the left upper eyelid.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999); Talley v. Brown, 6 Vet. App. 
72, 74 (1993).  This duty includes conducting a thorough and 
contemporaneous medical examination of the veteran.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  If an 
examination report is incomplete, the Board must await its 
completion, or order a new examination, before deciding the 
veteran's claim.  Abernathy v. Principi, 3 Vet. App. 461, 464 
(1992).  

In this case, none of the veteran's VA examinations, 
including his December 1996 VA general medical examination, 
has addressed the nature and extent of his service-connected 
left upper eyelid.  An examination addressing this disability 
should be conducted before the veteran's claim for a 
compensable evaluation for this disability is adjudicated by 
the Board.  Moreover, as the determination of this claim 
could significantly affect the veteran's claim for a 
compensable evaluation for multiple, noncompensable, service-
connected disabilities under 38 C.F.R. § 3.324 (1999), a 
determination of the latter claim should also be deferred.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).   

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and extent of his service-
connected left upper eyelid scar.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
Based on the results of this examination, 
the examiner should determine whether, 
and to what extent, the veteran's 
service-connected scar is disfiguring.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims of 
entitlement to a compensable evaluation 
for a scar of the left upper eyelid and 
entitlement to a compensable evaluation 
based upon multiple, noncompensable, 
service-connected disabilities under 38 
C.F.R. § 3.324 (1999).  If the 
determination of either claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The appellant has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 


- 11 -


